Case 2:21-cv-03400-JMV-JBC Document 5 Filed 03/19/21 Page 1 of 1 PageID: 351

                                            Law Offices

                                   MATTHEW T. PRIORE
                                      1000 Clifton Avenue
                                   Clifton, New Jersey 07013
                                       Tel: (973) 470-0700
                                      Fax: (973) 470-0707
Member New Jersey                                                                 Paterson Office:
and New York Bars                                                                 21 Lee Place
                                                                                   Paterson, NJ 07505

                                          March 19, 2021

Honorable John Michael Vazquez, U.S.D.J.
United States District Courthouse, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

       Re:     Vincent LaBarbiera v. Joseph Vartolone, et al.
               Civ. Action No.: 2:21-cv-3400JMV-JBC

Dear Judge Vazquez:

        Please be advised that the undersigned represents Plaintiff, Vincent LaBarbiera in the above
referenced matter. Plaintiff recently filed an Amended Complaint in the Superior Court of New
Jersey, Bergen County and Defendant Christopher DiPiazza removed the case to the United States
District Court on February 24, 2021. Defendant subsequently filed a Motion to Dismiss Plaintiff’s
Amended Complaint, which is returnable on April 5, 2021 and our opposition brief is due March 22,
2021. We would respectfully request a one cycle adjournment and have consent from Richard
Malagiere, Esq. for same.

        However, Plaintiff will be filing a Motion to Remand pursuant to 28 U.S.C. § 1447(c) for
lack of subject matter jurisdiction by the March 26, 2021 due date. It is respectfully requested that
Defendant’s Motion to Dismiss be adjourned until Plaintiff’s Motion to Remand has been decided
as the basis of the application is that the Court lacks subject matter jurisdiction. If that motion is
granted, the Motion to Dismiss will be rendered moot. Kindly advise if this request is granted at your
earliest convenience.

       Thank you for your consideration in this matter.

                                               Very truly yours,

                                               /s/ Matthew T. Priore

                                               MATTHEW T. PRIORE
MTP/sjd

cc:    All Counsel of Record
